        Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 1 of 12 PageID# 20


  AO 243(Rev. 09/17)

                         MOTION UNDER 28 U.S.C. § 2255 TO VACATE,SET ASIDE,OR CORRECT
                                           SENTENCE BY A PERSON IN FEDERAL CUSTODY

  United States District Court                                   District                                                  (!^Ukno»sJ)
  Name (wider which you were convicted):                                                                 Docket or Case No.:
      LP)nOKi+ B>,                                                                                       J'<?4-cr-oo2(i?V
  Place of Confinement:                                                               Prisoner No.:

       f'.C.X UidiPiPis'bucfl                                                                  33011- m
  UNITED STATES OF AMERICA                                                         W OVant (include name under which convicted)

                                                                                      f^CCoRp
                                                               MOTION

       1. (a)Name and location ofcourt which entered the judgment ofconviction you are challenging:


101                                           iiu'tBg

            (b)Criminal docket or case number(if you know): 3:6k CRA(cH
       2. (a)Date of the judgment of conviction (if you know):
            (b)Date ofsentencing:             0^-^oon
       3. Length ofsentence: 9lfi Y<\oAVh5
      4. Nature ofcrime(all counts):^24                        QOSi^S^iOrJ 0-f d                                                  tOfJOl'lJid




       5. (a)What was your plea? (Check one)
                 (1) Not guilty □                         (2) Guilty                         (3) Nolo contendere (no contest)

       6.   (b) If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or indictment,
            what did you plead guilty to and what did you plead not guilty to?




       6.   If you went to trial, what kind of trial did you have? (Check one)                     Jury EH            Judge

                                 d pretrip^earing, trial, or post-trial hearing?           Yes
                                                                                                 13^                  No



                                                                                                                                    Page 2 of 13
     Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 2 of 12 PageID# 21


AO 243(Rev. 09/17)

    8. Did you appeal from the judgment of conviction?              Yes
                                                                      |j                 No
                                                                                          |
    9.   If you did appeal, answer the following:
         (a) Name of court:
         (b) Docket or case number(if you know):
         (c) Result:
         (d) Date of result(if you know):
         (e) Citation to the case (if you know):
         (f) Grounds raised:




         (g)Did you file a petition for certiorari in the United States Supreme Court?       Yes|
                                                                                                |               No
               If"Yes," answer the following:
              (1)Docket or case number(if you know):
              (2)Result:


               (3)Date ofresult(if you know):
               (4)Citation to the case (if you know):
               (5)Grounds raised:




   10.    Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
          concerning/this judgment of conviction in any court?
           Yes


   11.   If your answer to Question 10 was "Yes," give the following information:
         (a) (1)Name ofcourt: U4f^                                                                           lliryM,!))(eitlaiyj
              (2)Docket or case number(if you know): 3! nploL C^
                                                              r rt             jpH
                                                                            r\ KJ                              U        ^           J

              (3)Date offiling (if you know)




                                                                                                                     Page 3 of 13
     Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 3 of 12 PageID# 22


AO 243(Rev.09/17)

           (4) Nature ofthe proceeding:
           (5) Grounds raised:                                                                        r




           (6) Did you receive a hearing ^here evidence was given on your motion, petition, or application?
                  YesQ           NofM
           (7) Result:                                                                o|'
           (8) Date of result(if you know):
            /S^     r^atp nf r#*cii1t fif \/aii ^nn\l7^"             '


       (b) If you filed any second motion, petition, or application, give the same information:
           (1) Name ofcourt:
           (2) Docket ofcase number(if you know):
           (3) Date offiling (if you know):
           (4) Nature ofthe proceeding:
           (5) Grounds raised:




           (6) Did you receive a hearing where evidence was given on your motion, petition, or application?
                        Yes □              No □
            (7) Result:
            (8) Date of result (if you know):
        (c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
        or application?                                                ^
            (1) First petition:                  Yes □            NoIM
            (2) Second petition:                 Yes □            No I I
        (d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:
           WPI?                roe                         iprJ       ^
                                                                                       i> 4l;oW^                     ^

                                                                                                                   Page 4 of 13
            Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 4 of 12 PageID# 23

     AO 243(Rev.09/17)


      12.    For this motion, state every ground on which you claim that you are being held in violation ofthe Constitution,
             laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
             supporting each ground. Any legal arguments must be submitted in a separate memorandum.

     GROUND ONE:



             (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):



hut\A>t of-                                                    of Ai,                                           ckmiii-
              Ju(\U is d




             (b) Direct Appeal of Ground One:
                 (1) If you appealed from the judgment ofconviction, did you raise this issue?
                          Yes n          No I 1
                 (2) If you did not raise this issue in your direct appeal, explain why:




             (c) Post-Conviction Proceedings:
                 (1) Did you raise this issue
                                           le in
                                              m zny
                                                 any post-conviction motion, petition, or application?

                          Yes I   I      No
                 (2) If you answer to Question (c)(1) is "Yes," state:
                 Type of motion or petition:
                 Name and location of the court where the motion or petition was filed:



                 Docket or case number(if you know):
                 Date ofthe court's decision:

                 Result(attach a copy ofthe court's opinion or order, if available):




                 (3) Did you receive a hearing on your motion, petition, or application?
                          YesQ           No I I

                                                                                                                       Pages of 13
             Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 5 of 12 PageID# 24

      AO 243(Rev.09/17)

                  (4) Did you appeal from the denial of your motion, petition, or application?
                           Yes[i]         NoQ
                  (5) If your answer to Question (c)(4)is "Yes," did you raise the issue in the appeal?
                           YesO           NoQ

                  (6) If your answer to Question (c)(4) is "Yes," state:
                  Name and location of the court where the appeal was filed:


                  Docket or case number(if you know):
                  Date of the court's decision:

                  Result(attach a copy of the court's opinion or order, if available):




                  (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this


                     «OLj Uv/)vj6l(L


       GROUND TWO



              (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):           .

 "X                                                                 ijo^J                   OtJ u/JCOfisiifuhsA^I'
                                                                                                     iJO-l Ohllu

%        X                      a ^ii^64cf^                          pac^aao^ h                                     W^
K^6u) X UU-jU lo       ^ p£P.5 0^l^ Ucrtt)JTwr. p«^4t>sio^ a
DC            proW.batf)e^i^^SS              hjrJe^ 4
ton^lbVlvA                  ftV4w^ o|' c^^vUgV'O^''

              (b) Direct Appeal of Ground Two:
                  (1) If you appealed from the judgment of conviction, did you raise this issue?
                           Yes □          No □


                                                                                                                        Page 6 of 13
     Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 6 of 12 PageID# 25


AO 243(Rev.09/17)



           (2) If you did not raise this issue in your direct appeal, explain why:




       (c) Post-Conviction Proceedings:
           (1) Did you raise this issue in ai^post-conviction motion, petition, or application?
                     Yes n          No
           (2) If you answer to Question (c)(1) is "Yes," state:
            Type of motion or petition:
            Name and location ofthe court where the motion or petition was filed:


            Docket of case number(if you know):
            Date of the court's decision:

            Result(attach a copy of the court's opinion or order, if available):




           (3) Did you receive a hearing on your motion, petition, or application?
                     Yes[]]         No I I
           (4) Did you appeal from the denial of your motion, petition, or application?
                     YesQ           NoQ
           (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                     YesQ           NoQ
           (6) If your answer to Question (c)(4) is "Yes," state:
            Name and location ofthe court where the appeal was filed:


            Docket or case number(if you know):
            Date ofthe court's decision:

            Result(attach a copy of the court's opinion or order, if available):




           (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
            issue;        iiJut £);J                                -f-irrii of UtiUAdnt
 f|i04




                                                                                                                Page 7 of 13
               Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 7 of 12 PageID# 26


        AO 243(Rev.09/17)

         GROUND THREE



                (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):            y


                                                    i>;4) Jt.t\                                  X                   pcofU'i or
PlJ^iuaHU                        9^ eviUu                          ei60^t4                      h dUaUi ^ oalid
               wa,5 1*^                      06dfc|7f nft ivACl) f              § .iSij^e 4i-h/S£
           (\c,c.fc(>^\o_5 0. ^kfii (lytiitowV ^6 doarl- rnJ<>f
V>A&Va> t\ii                   £.Ofc(!.ii\
                (b) Direct Appeal of Ground Three:
                   (1) If you appealed from the judgment of conviction, did you raise this issue?
                             Yes[i]          NoO
                   (2) If you did not raise this issue in your direct appeal, explain why:




                (c) Post-Conviction Proceedings:
                   (1) Did you raise this issue in any post-conviction motion, petition, or application?
                             YesQ            NoQ^
                   (2) If you answer to Question (c)(1) is "Yes," state:
                    Type of motion or petition:
                    Name and location of the court where the motion or petition was filed:


                    Docket or case number(if you know):
                    Date of the court's decision:

                    Result(attach a copy of the court's opinion or order, if available):




                   (3) Did you receive a hearing on your motion, petition, or application?
                             Yes Q           No r~|
                   (4) Did you appeal from the denial of your motion, petition, or application?
                             Yes Q           No[ I
                   (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                             YesO            No|~|

                                                                                                                          Page 8 of 13
             Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 8 of 12 PageID# 27


      AO 243(Rev.09/17)



                  (6) If your answer to Question (c)(4) is "Yes," state:
                  Name and location of the court where the aooeal was filed:



                  Docket or case number(if you know):
                  Date ofthe court's decision:

                  Result(attach a copy of the court's opinion or order, if available):




                  (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                  issue: ifjC               fioi- SxIS-j-




      GROUND FOUR:                                                   oi;-                Co >r\ jcJt         \           -f-
              (a) Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):




                            uJAS r6freur)iioj mS                                                   f\:^
\A)WvA)eLS                  difc ai'i'iiiJMeJl'

              (b) Direct Appeal of Ground Four:
                  (1) If you appealed from the judgment ofconviction, did you raise this issue?
                           YesQ           NoQ
                  (2) If you did not raise this issue in your direct appeal, explain why:




              (c) Post-Conviction Proceedings:
                  (1) Did you raise this issue in any post-conviction motion, petition, or application?
                           VesQ           No[3^
                  (2) If you answer to Question (c)(1) is "Yes," state:


                                                                                                                        Page 9 of 13
              Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 9 of 12 PageID# 28


      AO 243(Rev.09/17)

                  Type of motion or petition:
                  Name and location of the court where the motion or petition was filed:


                  Docket or case number(if you know):
                  Date ofthe court's decision:

                  Result(attach a copy of the court's opinion or order, if available):




                  (3) Did you receive a hearing on your motion, petition, or application?
                           YesD            NoD
                  (4) Did you appeal from the denial of your motion, petition, or application?
                           Yes Q           No □
                   (5) If your answer to Question (c)(4) is "Yes," did you raise the issue in the appeal?
                           YesQ            No I 1
                   (6) If your answer to Question (c)(4) is "Yes," state:
                  Name and location of the court where the appeal was filed:


                   Docket or case number (if you know):
                   Date of the court's decision:

                   Result (attach a copy of the court's opinion or order, if available):




                   (7) If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
                   issue:^                                                                       9^'COrJ ^          ^



        13.    Is there any ground in this motion that you have not previously presented in some federal court? If so, which
               ground or grounds have not been presented, and state your reasons for not presenting them:

                                            )j Q, 3 p)4() l| _                                              3
              ft)- \-\ni of £o4vl)cfiO«i                                                                         io^U'/6

5lui(>>CC of                      ft-f                                                          /yjj IPiviijfcl? (vK-JCK

                                                                                                                        Page 10 of 13
     Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 10 of 12 PageID# 29


 AO 243(Rev.09/17)

  14. Do you have any motion, petition, or appeal now nend^(filed and not decided yet) in any court for the
      you are challenging?       Yes|| No
          If"Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the
          issues raised.




  15.    Give the name and address, if known,ofeach attorney who represented you in the following stages of the
         judgment you are challenging:
         (a) At the preliminary hearing:                                            .

' hft.ljocQd.    /lart-l-fcg Xtll E. Cl()i[I
   (b) At the arraignment and plea:
                                                                                               <33^ I ?
         (c) At the trial:


         (d) At sentencing:


         (e) On appeal:


         (f) In any post-conviction proceeding:


         (g) On appeal from any ruling against you in a post-conviction proceeding:




  16.     Were you sentenced on more than one court of an indictaa^nt, or on more than one indictment, in the same court
          and at the same time?            Yes □          NolVI
   17.    Do you have any future sentence p serve after you complete the sentence for the judgment that you are
          challenging?             Yes | ^         No □
          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:


         70) i,
          (b) Give the date the other sentence was imgosed:               I    li?"ePOO T                      1 - 'Z'0\\
          (c) Give the length of the other sentence:
          (d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or
          sentence to be served in the future?          Yes >           No


                                                                                                                     Page 11 of 13
    Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 11 of 12 PageID# 30


AO 243(Rev.09/17)


 18.    TIMELINESS OF MOTION:If yourjudgment of conviction became final over one year ago, you must explain
        why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*



            lk-<                                                4)Yy^k^




    * The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C. § 2255,
    paragraph 6, provides in part that:
       A one-year period of limitation shall apply to a motion under this section. The limitation period shall run
        from the latest of-
            (1) the date on which the judgment of conviction became final;
            (2) the date on which the impediment to making a motion created by governmental action in violation of
            the Constitution or laws ofthe United States is removed,if the movant was prevented from making such a
            motion by such governmental action;
            (3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
            been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral
            review; or
            (4) the date on which the facts supporting the claim or claims presented could have been discovered
            through the exercise of due diligence.


                                                                                                                 Page 12 of 13
    Case 3:06-cr-00264-JAG-RCY Document 32 Filed 06/11/20 Page 12 of 12 PageID# 31


AO 243(Rev.09/17)




Therefore, movant asks that the Court grant the following relief:                                             Q ZZC                 \
                                   a/vci rcoocir>d. b^cic                               d)s4vTc5^ 4o Q:d^)
or any other relief to which movant may be entitled.




                                                                      Signature of Attorriey (if any)




I declare(or certify, verify, or state) under penalty of peijuiy that the foregoing is true and correct and that this Motion
under 28 U.S.C. § 2255 was placed in the prison mailing system on                           7.01.0                          ■
                                                                                ^ (month, d^e, year)


                                                                      <i")




                                                              —> ^^gnature
                                                                 UjSignature of Movant


If the person signing is not movant, state relationship to movant and explain why movant is not signing this motion.




                                                                                                                    Page 13 of 13
